lr\\

FILED

UNITED STATES DISTRICT COURT

FoR THE Disrizicr oF CoLUMBiA AUG 1 2 2011
Barbara M. Bush, ) C|egrakr;|g.;_'sp`tg£,s(t:g&l;t:nd

)

Plaintiff, )
)

v. ) Civil Action N0.
)
) y `
U.S. c@ngress, ) ll 1451

l
)

Defendant. )

MEMoRANDUM oPINIoN

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The application will be granted and the complaint, failing to establish
plaintiffs legal standing to sue, will be dismissed for lack of subject matter jurisdiction. See
Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that
subject matter jurisdiction is wanting); Haase v. Sessz`ons, 835 F.Zd 902, 906 (D.C. Cir. l987)
("[T]he defect of standing is a defect in subject matter jurisdiction.").

Article IIl of the U.S. Constitution "limits the ‘judicial power’ of the United States to the
resolution of ‘cases' and ‘controversies.’ " Valley Forge Christian Coll. v. Am. Unitedfor
Separatz'on of Church and State, Inc., 454 U.S. 464, 471 (1982). The doctrine of standing serves
to identify those " ‘Cases’ and ‘Controversies’ that are of the justiciable sort referred to in Article
III." Lujan v. Defenders of Wz`ldlife, 504 U.S. 555, 560 (1992). To establish the "irreducible
constitutional minimum of standing," a plaintiff must allege (l) an "injury in fact," defined as

"an invasion of a legally protected interest which is (a) concrete and particularized," and (b)

"actual or imminent, not conjectural or hypothetical"; (2) "a causal connection between the injury
and the conduct complained of"; and (3) a likelihood "that the injury will be redressed by a
favorable decision." Id. at 560-61 (internal quotation marks and citations omitted). In order for
an injury to be "concrete and paiticularized," it must "affect the plaintiff in a personal and
individual way." Id. at 560 n.l.

Plaintiff, a resident of Hyattsville, l\/Iaryland, challenges the constitutionality of 18 U.S.C.
§ 3552(b), which she claims “authorizes imprisonment in a federal prison for an ‘initial’ mental
health evaluation under 18 U.S.C. § 4241, of a ‘non~convicted U.S. citizen." Compl. at l-Z.
Plaintiff suggests that she was imprisoned under the challenged statute from February 2007 to
July 2007, ia’. at l, but there is no indication from the complaint that she is currently affected by
the statute. See id. at 2 (stating that "[t]he charge was dismissed on 6/3/11). Therefore, the Court

will dismiss the complaint for lack of standing.